Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-26 are currently pending. Claims 2-26 are allowed. 
This corrected notice of allowance is issued to correct previous numbering issues with the claims. 

Terminal Disclaimer
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,580,529 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: use nomenclature code descriptions and course data to generate a mapping of courses to nomenclature codes in the first set of nomenclature codes; determine with respect to the accessed patient records a volume of nomenclature codes, and/or a frequency of a given nomenclature code; and record dates of respective nomenclature codes; calculate relevancy values for respective nomenclature codes using the determined volume of nomenclature codes and/or the frequency of the respective nomenclature code, and record dates of the respective nomenclature code; access the stored mapping 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin et al. (U.S. Pre-Grant Publication No. 2012/0054071) which discloses optimizing purchase order processing for learning management system (LMS) course. 
Mamou et al. (U.S. Pre-Grant Publication No. 2005/0262189) which discloses server-side application programming interface for a real time data integration services. 

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626